DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on September 24, 2021 has been entered.

Claims 1-14, 17, 18, 20, 22-46, 50-59, 61-64, and 66-89 have been canceled.
Claim 47 has been amended.
Claims 15, 16, 19, 21, 47-49, 60, 65, and 90-94 are pending in the instant application.


Claims 15, 16, 19, 21, 47-49, 60, 65, and 90-94 are under examination in this office action.


Claims 15, 16, 19, 21, 47-49, 60, 65, and 90-94 are allowable.
As was set forth in the notice of allowability mailed June 25, 2021, applicant has claimed methods wherein a chimeric FVIII polypeptide is administered to a pregnant mother to inhibit the development of inhibitors in her unborn child.  Hemophilia A is caused by a defect the gene encoding factor VIII that decreases the amount and/or activity of the translated protein, leading to problems with coagulation and hemostasis, such as spontaneous bleeding events.  Standard care for such patients involves administering exogenous FVIII that is functional, but since the functional exogenous FVIII differs in sequence from the endogenous FVIII made by the patient, the exogenous FVIII is often recognized as “foreign” and a neutralizing antibody response materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976)(emphasis in original).  The domain organization of FVIII is A1-A2-B-A3-C1-C2, and thus a construct “consisting essentially of” the A2 domain will reasonably not contain sequence information pertaining to other domains such as A1, B, A3, etc.. even if additional unspecified polypeptide sequence is present, and note that in a construct consisting of or consisting essentially of the A2 and C2 domains the intervening B, A3, and C1 domains will not be present as such additional structure very much does impact the basic and novel characteristics of the administered chimeric polypeptide.  Note that FVIII-Fc constructs containing such additional domains are known in the art such as Peters et al. (US 7,348,004, of record) and Low et al. (WO 2012/006623, of record) and rejections based upon such constructs as set for in the prior office action have been withdrawn as there does not appear to be sufficient guidance and direction in the art for 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644


/Michael Szperka/
Primary Examiner, Art Unit 1644